DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 14 July 2020, which claims domestic priority to provisional applications with filing dates reaching to 20 August 2019.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 14 and 19 recites the limitations a user profile (in the first limitation) once and user plural times, and also user activity, user behavior and user profile (in the final limitation). As written, it is unclear whether the term user is used to refer to the same person, as well as their behavior, profile etc. The dependent claims have the same issues. Accordingly, the claims are indefinite. 

The following claims also contain insufficient antecedent basis:
	2.	the time of receipt (second element);
		the time of broadcast (second element);
		the distance (third element);
		the processor (third element);
		the signal travel time (third element);
		the speed of light (third element);
	7, 17.	the change and difference (final element);
		the existing model (final element);

Claims 6, 16 and 20 recite an advanced machine-learning algorithm. The term advanced is a relative term which renders the claim indefinite. The term advanced is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to interpret this limitation.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-13 are drawn to a method of data processing for a system having complex dynamics, comprising: retrieving a user profile from a storage unit; detecting user location; sensing user motion; detecting user activity based upon the sensed user motion, the detected location, and the user profile; sensing biomarkers of user; detecting user behavior pattern; detecting an anomaly based upon the detected user behavior pattern, the sensed biomarkers, user activity, and the user profile; generating a record of the detected anomaly; and updating user profile with the generated record, which is within the four statutory categories (i.e., a process). Claims 14-18 are drawn to a system having complex dynamics, comprising: retrieving a user profile from a storage unit; detecting user location; sensing user motion; detecting user activity based upon the sensed user motion, the detected location, and the user profile; sensing biomarkers of user; detecting user behavior pattern; detecting an anomaly based upon the detected user behavior pattern, the sensed biomarkers, user activity, and the user profile; generating a record of the detected anomaly; and updating user profile with the generated record, which is within the four statutory categories (i.e. a machine). Claims 19 and 20 are drawn to a non-transitory computer-readable medium comprising: retrieving a user profile from a storage unit; detecting user location; sensing user motion; detecting user activity based upon the sensed user motion, the detected location, and the user profile; sensing biomarkers of user; detecting user behavior pattern; detecting an anomaly based upon the detected user behavior pattern, the sensed biomarkers, user activity, and the user profile; generating a record of the detected anomaly; and updating user profile with the generated record, which is within the four statutory categories (i.e., a manufacture).  

All of the claimed limitations (except for the updating user profile with the generated record limitation and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including system, storage unit, memory, processor, medium) nothing in the claim element precludes the step from practically being performed in the mind. For example, detecting an anomaly in the context of this claim encompasses the user mentally determining whether a user’s behavior is out of line when compared with their previous behavior and information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – updating user profile with the generated record. The various structural elements processor (including system, storage unit, memory, processor, medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to updating user profile with the generated record generically provides an apply it function to the material, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe collecting data, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11 and 14-20 are rejected under 35 U.S.C. 103 as being obvious over Kwatra et al. (U.S. PG-Pub 2020/0085300 A1), hereinafter Kwatra, further in view of Sobol et al. (U.S. PG-Pub 2019/0209022 A1), hereinafter Sobol.

As per claims 1, 14 and 19, Kwatra discloses a non-transitory computer-readable medium including code for performing a method and a monitoring system (Kwatra, Figs. 1-3 and 6.) comprising: 
a memory (Kwatra, Figs. 1-3.); and 
a processor coupled to the memory, the processor operable (Kwatra, Figs. 1-3.) to: 
initialize a safety protocol (Kwatra, Fig. 6 comprises a safety protocol that determines a potential health hazard to the user, so the beginning of that protocol, #602 would be initializing it.); 
initialize a network security protocol (Kwatra paragraph 66 discloses identity verification for cloud consumers.); 
retrieve a user profile from a storage unit (System retrieves stored medical data associated with a user from both a wearable device and a remote cloud database, see paragraphs 24, 99 and 100.); 
identify user location (Paragraphs 19, 24, 58, 74 and 91.); 
sense user motion (System identifies and stores user location information over time, and accordingly senses user motion, see paragraphs 19, 24, 58, 74 and 91.); 
detect user activity based upon the sensed user motion, the detected location, and the user profile (Kwatra discloses detecting activities and updating profiles based on a feedback learning model, see paragraph 80, 81 and 83.);
sense biomarkers of the user (Kwatra, paragraph 86, discloses receipt of various user biomarkers.); 
detect user behavior pattern (A user behavior pattern is detected based on sensed biomarkers, such as the normal user response to various activities, forming a cognitive profile, see paragraphs 24, 74 and 81.); 
detect an anomaly based upon the detected user behavior pattern, the sensed biomarkers, user activity, and the user profile (The data is analyzed to determine an anomaly, such as a health hazard, etc., using a cognitive analysis, based on previously recorded data in the profile, see paragraphs 24, 69, 74-78, 81, 88 and 100.); 
generate a record of the detected anomaly (A message concerning the anomaly is generated, see paragraphs 24, 69, 74-78, 88 and 100.); and 
update user profile with the generated record (User’s cognitive profile is updated with messages from user’s phone, anomaly message can be sent with user’s phone, see paragraphs 24, 70, 73, 75, 82, 89, 94 and 95).

Although Kwatra discloses the claimed invention, as shown above, in the interest of expediting examination, the Office will provide a secondary reference to explicitly disclose a system and method to detect user activity based upon the sensed user motion, the detected location, and the user profile.

Sobol teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a wearable device and method to detect user activity based upon the sensed user motion, the detected location, and the user profile (Sobol discloses a system that uses sensed user information and user data to detect a specific user activity, see paragraphs 262, 273 and 291.) in order to provide “ a predictive health care protocol to correlate changes in acquired data to salient indicators of the health of a wearer of the device” (Sobol, Abstract.). 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the method of managing medical anomalies using wearable devices of Kwatra to include a wearable device and method to detect user activity based upon the sensed user motion, the detected location, and the user profile, as disclosed by Sobol, in order to provide a method of managing medical anomalies using wearable devices wherein “ a predictive health care protocol to correlate changes in acquired data to salient indicators of the health of a wearer of the device” (Sobol, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-11, 15-18 and 20, Kwatra/Sobol disclose claims 1, 14 and 19, discussed above. Kwatra/Sobol also disclose:
2. 	wherein detecting of user location comprises: sensing one or more satellite signals within a Global Positioning System (GPS); detecting travel time of a signal by subtracting the time of receipt from the time of broadcast; calculating the distance between the processor and at least one satellite based upon the signal travel time multiplied by the speed of light; calculating the user location based upon the distance; and updating user profile (Kwatra discloses detecting user location using GPS, and then saving all information to user profile, see paragraphs 58, 73, 82 and 95. It was old and well known at the time of the invention, to one of ordinary skill in the GPS arts, to determine a user location by detecting travel time of a signal by subtracting the time of receipt from the time of broadcast; calculating the distance between the processor and at least one satellite based upon the signal travel time multiplied by the speed of light; calculating the user location based upon the distance.);
3. 	wherein sensing of user motion comprises: retrieving at least one of the user's specific force, angular rate, or orientation from an Inertial Measurement Unit (IMU); and updating user profile (Kwatra discloses sensing user motion and updating a profile, see above. Sobol discloses use of an IMU, see paragraphs 16 and 192. The Office notes that the following limitations are ether old and well known to one of ordinary skill in the medical sensing arts at the time of the invention, and/or they amount to a mere design choice as the method of the invention operates the same whether these specific elements are included or not: collecting a user's specific force, angular rate, or orientation from an IMU.);
5. 	wherein sensing biomarkers of the user comprises: retrieving the user's temperature from a thermistor; retrieving the user's blood pressure from a heart rate sensing unit having a deep learning algorithm; retrieving the user's blood oxygen level from a pulse oximeter blood oxygen sensor; retrieving the user's pulse from an optical heart sensor; retrieving the user's blood glucose levels from a non-invasive glucose monitor; and updating user profile with the user temperature, blood pressure, blood oxygen level, and pulse (Kwatra discloses receiving various sensed biomarkers and updating the user profile therewith, see paragraphs 86-87. The Office notes that the following limitations are ether old and well known to one of ordinary skill in the medical sensing arts at the time of the invention, and/or they amount to a mere design choice as the method of the invention operates the same whether these specific elements are included or not: collecting physiological data using a thermistor, using a deep learning algorithm, using an optical heart sensor and using a non-invasive glucose monitor.);
6, 16. 20. wherein detecting user behavior pattern comprises: monitoring user activity using an advanced machine-learning algorithms (Kwatra, paragraphs 80-81, 83 and 90-93 and 106.); and identifying repetitive actions to indicate the detected user behavior pattern (Kwatra, paragraphs 80-81, 83 and 90-93 and 106.);
7, 17. 	wherein monitoring user activity comprises: generating a master matrix of sensed biomarkers, user location, and user activity; extracting a set of one or more abridged matrices from the master matrix; selecting a first matrix from the extracted set; processing the first matrix using a Convolution Neural Network (CNN); extracting a second matrix from the CNN processed matrix; and detecting the change and difference between the existing model and new routine/behavior using a pattern recognition technique (Kwatra discloses using sensed biomarkers, user location and user activity, and identifying anomalies based on comparing new data with established routine data to recognize patterns, see above. Sobol discloses extracting matrices from matrices and processing them using CNN, see paragraphs 157, 161, 237, 241, 257, 219 and 260-268.);
8. 	wherein the pattern recognition technique comprises Principal Component Analysis (PCA) (Sobol, paragraphs 219 and 233);
9. 	wherein the pattern recognition technique comprises Linear Discriminate Analysis (LDA) (Sobol, paragraphs 219 and 233);
18. 	use Principal Component Analysis (PCA) to process the second matrix (Sobol, paragraphs 219 and 233);
10. 	wherein detecting the anomaly comprises: 
retrieving the detected user behavior pattern, the sensed biomarkers, user activity, and the user profile; 
parsing the user profile to identify a stored user behavior pattern (A user behavior pattern is detected based on sensed biomarkers, such as the normal user response to various activities, forming a cognitive profile, see paragraphs 24, 74 and 81.); 
comparing the user activity with the detected user behavior pattern and the stored user behavior pattern (The data is analyzed to determine an anomaly, such as a health hazard, etc., using a cognitive analysis, based on previously recorded data in the profile, see paragraphs 24, 69, 74-78, 81, 88 and 100.); 
generating, in response to an absence of a match, an anomaly alert (The data is analyzed to determine an anomaly, such as a health hazard, etc., using a cognitive analysis, based on previously recorded data in the profile, see paragraphs 24, 69, 74-78, 81, 88 and 100. A message concerning the anomaly is generated, see paragraphs 24, 69, 74-78, 88 and 100.); and 
updating user profile with the anomaly alert (User’s cognitive profile is updated with messages from user’s phone, anomaly message can be sent with user’s phone, see paragraphs 24, 70, 73, 75, 82, 89, 94 and 95);
11, 15. 	generating an anomaly report based upon the anomaly alert; sending the anomaly report to a third party; sending the anomaly report to a network server; and generating a qualitative data report based upon user profile (Kwatra discloses the anomaly alert and sending the alert to a third party via a network server, see paragraphs 24, 69, 74-78, 88 and 100. Sobol discloses an anomaly report based on a user data and a qualitative data report based on user profile, see paragraphs 298, 305 and 307.).


Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Kwatra/Sobol, further in view of Proud (U.S. Patent 9,159,223 B2).

As per claim 4, Kwatra/Sobol disclose claims 1, 14 and 19, discussed above. Kwatra/Sobol also disclose wherein detecting user activity comprises: parsing the user profile to identify a predetermined set of locations, and associated activities, wherein each activity having a corresponding motion; comparing the detected location with the predetermined set of locations; comparing, in response to a matched location, the sensed user motion with the corresponding motion of the matched location; setting, in response to a motion match, the associated activity of the corresponding motion to be the detected user activity; and updating user profile (Kwatra discloses a user profile, updating the profile and a detected location, as shown above. Sobol discloses activities and locations and corresponding motions and comparing motions to identify an activity, see paragraph 317.)

Kwatra/Sobol fail to explicitly disclose parsing the user profile to identify a predetermined set of locations, and associated activities, wherein each activity having a corresponding motion; and setting, in response to a motion match, the associated activity of the corresponding motion to be the detected user activity. 

Proud teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide parsing the user profile to identify a predetermined set of locations, and associated activities, wherein each activity having a corresponding motion; and setting, in response to a motion match, the associated activity of the corresponding motion to be the detected user activity (Proud, C23L11-L59) in order to provide a system that “can compare activity profiles ... with the determined time and/or location to determine whether an activity is starting, ending, or the like” (Proud C23L22-24.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the method of managing medical anomalies using wearable devices of Kwatra/Sobol to include parsing the user profile to identify a predetermined set of locations, and associated activities, wherein each activity having a corresponding motion; and setting, in response to a motion match, the associated activity of the corresponding motion to be the detected user activity, as disclosed by Proud, in order to provide a method of managing medical anomalies using wearable devices that “can compare activity profiles ... with the determined time and/or location to determine whether an activity is starting, ending, or the like” (Proud C23L22-24.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Kwatra/Sobol, further in view of Keppler (U.S. PG-Pub 2016/0012249 A1).

As per claim 12 and 13, Kwatra/Sobol disclose claims 1, 14 and 19, discussed above. Kwatra/Sobol also disclose updating user profile, as shown above. 

Kwatra/Sobol fail to explicitly disclose:
12. 	triggering Radio-Frequency IDentification (RFID) of a pill bottle; retrieving pill prescription data; and
13. 	triggering Near-Field Communication (NFC) unit of a pill dispenser; retrieving pill dispenser data.

Keppler teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide triggering RFID or NFC of a pill bottle and retrieving pill prescription data (Keppler, Abstract and paragraphs 32 and 64, and claim 16.) so as to provide additional and more complete methods of monitoring patient data.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the method of managing medical anomalies using wearable devices of Kwatra/Sobol to include triggering RFID or NFC of a pill bottle and retrieving pill prescription data, as disclosed by Keppler, in order to arrive at a method of managing medical anomalies using wearable devices that provide additional and more complete methods of monitoring patient data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
9 November 2022